DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaji et al. (US 2012/0086309) in view of Okuyama (US 7,463,115) and You (US 2016/0294359).
Referring to Claim 1, Yamaji teaches an acoustic wave device comprising;
a piezoelectric substrate comprising a first surface (see 2 of fig. 2),
a plurality of electrodes which are located on the first surface and excite acoustic waves (see electrodes 12 of fig. 2 on each side), an insulating cover located on the first surface configuring one or more spaces above the plurality of electrodes (see 10 of fig. 2),
a first terminal, and second terminal which are all located on the first surface and pass through the cover (see terminals 11 and 12 of fig. 2 on each side passing through cover 10), and
a reinforcing layer which is located on the cover, is made of metal, and is connected to the reference potential (see layer 14 of fig. 2 connected to conducting lid 7 and reference potential 3 as described in paragraph 46).
Yamaji does not teach a common terminal located on the first surface and passing through the cover, and
by the plurality of electrodes, a first filter which is located in a first signal path connecting the common terminal and the first terminal and a second filter which is located in a second signal path connecting the common terminal and the second terminal are configured.
Okuyama teaches a common terminal located on the first surface and passing through the cover (see ANT 1 in fig. 3 which is a common terminal and in figs. 1 and 2 where the terminal extends through the entire substrate including cover), and
by the plurality of electrodes, a first filter which is located in a first signal path connecting the common terminal and the first terminal (see filters 20 and 30 leading to terminal RX1 in fig. 3 connected to common ANT 1) and a second filter which is located in a second signal path connecting the common terminal and the second terminal are configured (see filters 50 and 60 leading to terminal TX2 in fig. 3 connected to common ANT 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Okuyama to the device of Yamaji in order to minimize defects of exposed elements in acoustic wave circuits.
The combination of Yamaji and Okuyama does not teach the reinforcing layer comprising a first area part which faces the first filter and the second filter and a second area part which faces the second filter and is separated from the first area part. You teaches the reinforcing layer comprising a first area part which faces the first filter and the second filter (see 151 of fig. 1 which is a metal layer as described in paragraph 37 covering both filter elements 131 and 132) and a second area part which faces the second filter and is separated from the first area part (see 152 of fig. 1 which is a separate metal layer as described in paragraph 37 and also covering filter elements 131 and 132 further noting that the limitation does not rule out covering the first filter). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of You to the modified device of Yamaji and Okuyama in order to reduce the insertion loss of the filter.
Referring to Claim 8, Okuyama also teaches an antenna (see 101 of fig. 3), the common terminal connected to the antenna (see ANT 1 connected to 101 in fig. 3), and an integrated circuit element connected to a first terminal and to a second terminal (see figs. 1 and 2 which shows circuit board elements as well as terminals RX and TX which are the first and second terminals).

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaji, Okuyama, and You and further in view of Kimura et al. (US 2019/00685155).
Referring to Claim 2, Yamaji teaches a first referece potential terminal which is located on the first surface and passes through the cover (see 12 of fig. 4 which shows a terminal passing through cover 10). The combination of Yamaji, Okuyama and You does not teach the first area part is connected to the first reference potential terminal, and the second area part is made an electrically floating state. Kimura teaches the first area part is connected to the first reference potential terminal (see layer 8 of fig. 1A to the left of hole 11 connected to terminal 10b), and the second area part is made an electrically floating state (see layer 8 between 11 and 12 not connected to a terminal in fig. 1A). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Kimura to the modified device of Yamaji, Okuyama, and You in order to maintain good moisture resistance in acoustic wave devices.
Referring to Claim 3, Yamaji teaches a first reference potential terminal and second reference potential terminal which are located on the first surface and pass through the cover (see 12 of fig. 4 on both sides of the device passing through cover 10). The combination of Yamaji, Okuyama and You does not teach the first area part is connected to the first reference potential terminal, and the second area part is connected to the second reference potential terminal. Kimura teaches the first area part is connected to the first reference potential terminal (see layer 8 of fig. 1A to the left of hole 11 connected to terminal 10b), and the second area part is connected to the second reference potential terminal (see layer 8 of fig. 1A to the right of hole 12 connected to terminal 10a). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Kimura to the modified device of Yamaji, Okuyama, and You in order to maintain good moisture resistance in acoustic wave devices.

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 4, Yamaji, Okuyama, You, and Kimura do not teach, alone nor in combination, the second filter comprising a first resonator and second resonator, the first area part facing the first resonator in addition to the first filter, and the second area part facing the second resonator.
Claims 5-7 depend on claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/           Primary Examiner, Art Unit 2648